Opinion issued September 6, 2006










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01–06–00785–CV
____________

IN RE VERONICA L. DAVIS, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator Veronica L. Davis has filed a petition for a writ of mandamus,
complaining of Judge Patronella’s


 June 27, 2006 order granting a turnover order. 
We have no general writ power over a justice of the peace.  See Tex. Gov’t Code
Ann. § 22.221(b) (Vernon 2004); Easton v. Franks, 842 S.W.2d 772, 773–74 (Tex.
App.—Houston [1st Dist.] 1992, no writ).
          We dismiss the petition for a writ of mandamus for want of jurisdiction.
 
PER CURIAM
Panel consists of Chief Justice Radack and Justices Taft and Nuchia.